Case: 15-14663   Date Filed: 07/07/2016   Page: 1 of 12


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14663
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:14-cv-00103-LJA-TQL


ROBIN G. STACY,

                                                            Plaintiff-Appellant,

                                  versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                               (July 7, 2016)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 15-14663       Date Filed: 07/07/2016       Page: 2 of 12


       Robin Stacy appeals the District Court’s affirmance of the Social Security

Administration’s denial of his application for disability insurance benefits pursuant

to 42 U.S.C. § 405(g). 1 He presents four arguments for the reversal of the District

Court’s decision: (1) the Administrative Law Judge’s (“ALJ”) Residual Functional

Capacity (“RFC”) assessment was not supported by substantial evidence because it

failed to fully account for Stacy’s vision loss and misstated the evidence in the

record; (2) the ALJ’s finding that his depression was a non-severe impairment was

not supported by substantial evidence because it contradicted the evidence

presented regarding his limited daily activities; (3) the ALJ’s finding that his

testimony was only partially credible was not supported by substantial evidence;

and (4) the ALJ’s determination that alternative jobs existed in the national

economy that he could perform was not supported by substantial evidence because

it was based on an inaccurate RFC assessment. After careful review of the record

and the parties’ briefs, we affirm.

                                                I.

       We review de novo the District Court’s decision as to whether substantial

evidence supported the ALJ’s determination. Wilson v. Barnhart, 284 F.3d 1219,

1221 (11th Cir. 2002). We will not, however, reverse a district court’s decision on
       1
          Stacy applied for disability insurance benefits in July 2010. He alleged a disability
onset of March 26, 2005. His disability report identified the following medical conditions: heart
disease, diabetes, depression, and cognitive and visual impairments cause by a stroke. He
claimed that his physical condition, the side effects of medications and depression rendered him
unable to work.
                                                2
              Case: 15-14663      Date Filed: 07/07/2016    Page: 3 of 12


the basis of an error that did not affect the district court’s ruling. See Diorio v.

Heckler, 721 F.2d 726, 728 (11th Cir. 1983).

      Where we review a district court’s decision as to whether substantial

evidence supported an ALJ’s determination, our review is limited to whether

substantial evidence existed, and whether the correct legal standards were applied.

Wilson, 284 F.3d at 1221. Substantial evidence is more than a scintilla, and it is

such relevant evidence as a reasonable person would accept as adequate to support

a conclusion. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011). In determining whether substantial evidence supports the ALJ’s

conclusion, we may not decide the facts anew, reweigh the evidence, or substitute

our judgment for that of the ALJ. Id. Nevertheless, we will not affirm simply

because some rationale might have supported the ALJ’s conclusions; the ALJ must

state with at least some measure of clarity the grounds for his decision. Id. at 1179.

      In determining whether a claimant is entitled to social security disability

benefits, an ALJ engages in a five-step process. 20 C.F.R. § 404.1520(a)(4)(i)-(v).

In the first step, the ALJ determines whether the claimant is currently working. If

he is not currently working, then Step Two asks whether he has a severe medically

determinable physical or mental impairment that falls under certain duration

requirements. If he does have such an impairment, the ALJ proceeds to Step

Three, which asks whether the impairment meets certain severity requirements. If


                                            3
             Case: 15-14663     Date Filed: 07/07/2016   Page: 4 of 12


the impairment is sufficiently severe, then the claimant will be found disabled. If

the impairment does not meet prescribed requirements, then the ALJ proceeds to

Step Four, which asks whether the claimant possesses sufficient RFC to continue

doing his past relevant work. Finally, if the claimant does not possess the RFC to

do his past relevant work, Step Five requires the ALJ to determine whether,

considering the claimant’s RFC, age, education, and work experience, he can make

an adjustment to other work. Id.

      At Step Two, the ALJ’s inquiry is whether the claimant has a severe

impairment that significantly limits his physical or mental ability to do basic work

activities. 20 C.F.R. § 416.920(c). Step Two is a threshold inquiry for the ALJ.

McDaniel v. Bowen, 800 F.2d 1026, 1031 (11th Cir. 1986). Only de minimus

claims, based on the most trivial impairments, may be rejected. Id.

      Step Three, by contrast, requires the ALJ to determine whether the

claimant’s alleged impairment “meets or equals” one of the listings in Appendix 1

to Subpart P of Part 404 of the Social Security Regulations (the “Listings”). 20

C.F.R. § 416.920(a)(4)(iii). The ALJ need not, however, specifically enumerate

the Listings under which she is evaluating the claimant’s condition in Step Three,

so long as the ALJ’s finding is implicit in her decision. See Hutchison v. Bowen,

787 F.2d 1461, 1463 (11th Cir. 1986) (holding that the ALJ had properly

undertaken Step Three of the analysis, even though he did not explicitly state that


                                          4
              Case: 15-14663    Date Filed: 07/07/2016    Page: 5 of 12


claimant’s impairments were not contained in the Listings, because that

determination was implicit in the ALJ’s decision). The ALJ must consider the

combined effects of all the claimant’s impairments when evaluating disability.

Walker v. Bowen, 826 F.2d 996, 1001 (11th Cir. 1987). The severity of a

medically ascertained disability is measured in terms of its effect on the claimant’s

ability to work. McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986).

      Here, substantial evidence supports the ALJ’s decision, despite the

misstatements and omissions that the Commissioner concedes. First, Stacy waived

any argument that his vision loss was a severe impairment under Listing 2.04(A)

by not raising that argument in the District Court. See Walker v. Jones, 10 F.3d
1569, 1572 (11th Cir. 1994). Second, the ALJ’s misstatements and omissions were

harmless because the ALJ considered Stacy’s visual limitations as a whole and

applied the proper legal standard when assessing his RFC. See Diorio, 721 F.2d at

728. The ALJ discussed the evidence presented in the medical record, Stacy’s

testimony, Dr. Flowers’s report, and Dr. Ponterio’s report. Relying on these, he

formulated an RFC that applied the correct legal standard by including all of the

limitations supported by the record. 20 C.F.R. § 404.1520(a)(4)(i)-(v). The RFC

was consistent with Dr. Ponterio’s assessment, despite the ALJ’s misstatement of

Dr. Ponterio’s findings. Although the ALJ did not mention Dr. Flowers’s

explanation regarding Stacy’s visual efficiency, he nevertheless described Stacy’s


                                          5
              Case: 15-14663     Date Filed: 07/07/2016   Page: 6 of 12


impairments as a whole in a manner consistent with Dr. Flowers’s opinion, and his

RFC assessment that Stacy could perform light work is consistent with Dr.

Flowers’s assertion that Stacy could “function at an impaired level due to the

sparing of his central vision.” Moreover, Stacy’s own description of his daily

activities showed that he was capable of driving a car, using a computer, and

watching television for significant portions of the day, which supports the ALJ’s

finding that Stacy was capable of his previous work as a newspaper editor or at

least capable of other work that involved less visually demanding tasks. The ALJ

did not fail to state the weight he gave the medical opinions in the record, because

he thoroughly explained how the evidence in the record informed his RFC

assessment. The ALJ’s finding as to the extent of Stacy’s visual limitations was

therefore supported by substantial evidence and applied the correct legal standard.

                                          II.

      At the second step of the five-step analysis, the claimant bears the burden of

proving that she has a severe impairment or combination of impairments. Jones v.

Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). An impairment is not severe if it

does not significantly limit the claimant’s physical or mental ability to do basic

work activities. 20 C.F.R. § 404.1521(a); Crayton v. Callahan, 120 F.3d 1217,

1219 (11th Cir. 1997). “Basic work activities” include: understanding, carrying

out, and remembering simple instructions; use of judgment; responding


                                          6
              Case: 15-14663     Date Filed: 07/07/2016    Page: 7 of 12


appropriately to supervision, co-workers, and usual work situations; and dealing

with changes in a routine work setting. 20 C.F.R. § 404.1521(b). An impairment

is not severe only if the abnormality is so slight and its effect so minimal that it

would clearly not be expected to interfere with the individual’s ability to work,

irrespective of age, education, or work experience. McDaniel, 800 F.2d at 1031. It

is a threshold inquiry where only the most trivial impairments are rejected. Id.

The claimant’s burden at Step Two is mild. Id.

      If the ALJ fails to articulate reasons for rejecting a claimant’s testimony, that

testimony must be accepted as true. Foote v. Chater, 67 F.3d 1553, 1562 (11th

Cir. 1995). Likewise, a treating physician’s testimony must be given substantial or

considerable weight unless “good cause” is shown to the contrary. Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004); see 20 C.F.R.

§ 404.1527(d)(2) (stating that, generally, more weight is given to opinions from

treating sources). The ALJ must state with particularity the weight given the

different medical opinions and the reasons therefor. Sharfarz v. Bowen, 825 F.2d
278, 279 (11th Cir. 1987).

      Taken alone, the opinion of a non-examining physician does not constitute

substantial evidence to support the Commissioner’s decision. Id. at 280. The ALJ

may consider the reports and assessments of state agency physicians as expert




                                           7
              Case: 15-14663     Date Filed: 07/07/2016    Page: 8 of 12


opinions. 20 C.F.R. § 416.927(f)(2)(i). An ALJ may reject any medical opinion if

the evidence supports a contrary finding. Sharfarz, 825 F.2d at 280.

      The ALJ has a basic obligation to develop a full and fair record. Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003). A full and fair record enables the

reviewing court to determine whether the ultimate decision on the merits is rational

and supported by substantial evidence. Welch v. Bowen, 854 F.2d 436, 440 (11th

Cir. 1988). We must reverse when the ALJ has failed to provide sufficient

reasoning to enable us to conclude that the proper legal analysis has been

conducted. Keeton v. Dep’t of Health and Human Servs., 21 F.3d 1064, 1066

(11th Cir. 1994).

      In determining the severity of a mental impairment, the ALJ rates the degree

of functional limitations in four broad functional areas: activities of daily living;

social functioning; concentration, persistence, or pace; and episodes of

decompensation. 20 C.F.R. § 416.920a(c)(3). The ALJ rates each of the first three

areas on a five-point scale: none, mild, moderate, marked, and extreme. Id.

§ 416.920a(c)(4). If the first three areas are rated either “none” or “mild,” and

there are no episodes of decompensation, the ALJ will generally conclude that the

impairment is not severe, unless the evidence otherwise indicates that there is more

than a minimal limitation in the claimant’s ability to do basic work activities. Id.

§ 416.920a(d)(1).


                                           8
              Case: 15-14663     Date Filed: 07/07/2016    Page: 9 of 12


      We find that the ALJ properly applied the four-area test of 20 C.F.R. §

416.920a, so the only remaining issue is whether his findings were supported by

substantial evidence. The ALJ’s finding that Stacy’s depression was non-severe

and did not create any mental limitations on his ability to work was supported by

substantial evidence in the form of Stacy’s own testimony, the Youngs’ statements,

and Stacy’s medical records. Stacy’s testimony revealed that although he claimed

his depression limited his activities, he actually was able to feed his dogs, go to

town to shop, and manage his own affairs. The ALJ gave the Youngs’ assessments

of Stacy’s medical condition less weight because of their status as non-medical

professionals. This analysis of the Youngs’ statements was reasonable and was

explained with particularity by the ALJ. Finally, in reviewing the medical record,

the ALJ noted that Stacy’s depression, though it was a diagnosed impairment, was

not treated as severe by his treating physician, who prescribed some drugs but did

not refer Stacy to a mental health professional. Substantial evidence therefore

supported the ALJ’s finding that Stacy’s depression was a non-severe impairment

and that he had no mental limitations on his ability to work.

                                          III.

      When a claimant attempts to establish disability through his own testimony

detailing subjective symptoms, we apply a “pain standard” test requiring a showing

of: “(1) evidence of an underlying medical condition and either (2) objective


                                           9
             Case: 15-14663     Date Filed: 07/07/2016    Page: 10 of 12


medical evidence that confirms the severity of the alleged pain arising from that

condition or (3) that the objectively determined medical condition is of such a

severity that it can be reasonably expected to give rise to the alleged pain.” Dyer v.

Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005); see also 20 C.F.R. § 404.1529

(discussing how the ALJ evaluates a claimant’s symptoms).

      The ALJ must articulate specific reasons for questioning the claimant’s

credibility if subjective symptom testimony is critical to the claim. Marbury v.

Sullivan, 957 F.2d 837, 839 (11th Cir. 1992). We will not disturb a clearly

articulated credibility finding that has substantial supporting evidence in the

record. Foote, 67 F.3d at 1562. The credibility finding does not need to cite

particular phrases or formulations but it cannot merely be a broad rejection which

is not enough to enable us to conclude that the ALJ considered the medical

condition as a whole. Dyer, 395 F.3d at 1210. Participation in everyday activities

of short duration does not disqualify a claimant from disability where other

evidence supports a finding of disability. Lewis v. Callahan, 125 F.3d 1436, 1441

(11th Cir. 1997). No inference may be drawn from a physician’s silence on a

patient’s ability to work. Lamb v. Bowen, 847 F.2d 698, 703 (11th Cir. 1988).

      The ALJ articulated his specific reasons for finding Stacy’s testimony only

partially credible. Specifically, he found that Stacy’s documented activities of

daily living, despite his impairments, were substantially more consistent with an


                                          10
             Case: 15-14663     Date Filed: 07/07/2016    Page: 11 of 12


individual able to sustain competitive work activity than they would be of an

incapacitated person; that no treating physician had opined that Stacy was disabled

or had greater restrictions than those listed in the RFC the ALJ found; and that the

objective medical evidence was consistent with an ability to perform sustained

light work, subject to the limitations specified in the RFC. Stacy’s daily activities,

which included feeding his dogs and going to the store, did not automatically

imply that he is not disabled, but that does not mean that the ALJ erred by

considering those activities as evidence of his ability to work in light of the other

evidence in the record. See Lewis, 125 F.3d at 1441. As the ALJ explained,

Stacy’s testimony about his daily activities, which included feeding his dogs,

driving, shopping, watching television, and using the computer, combined with the

medical evidence that was consistent with an ability to perform light work,

suggested that Stacy’s testimony about the extent of his symptoms was not

credible. The ALJ did not consider the absence of treating physicians’ opinions as

to Stacy’s ability to work as affirmative evidence of his ability to work, which

would have been error; rather, after describing the various medical reports that

supported an ability to do light work, he noted that no medical evidence

contradicted such a finding. Lamb, 847 F.2d at 703. The ALJ articulated specific

reasons for his finding, which was supported by substantial evidence. See Foote,
67 F.3d at 1562.


                                          11
             Case: 15-14663     Date Filed: 07/07/2016    Page: 12 of 12


                                          IV.

      An ALJ may use vocational expert testimony to determine whether a

claimant can return to past relevant work. Lucas v. Sullivan, 918 F.2d 1567, 1573

n.2 (11th Cir. 1990). For a vocational expert’s answer to a hypothetical question to

constitute substantial evidence, the hypothetical question must comprise all of the

claimant’s severe impairments. Pendley v. Heckler, 767 F.2d 1561, 1562 (11th

Cir. 1985). Furthermore, the burden of showing by substantial evidence that a

person who can no longer perform his former job can engage in other substantial

gainful activity is in almost all cases satisfied only through the use of vocational

expert testimony. Chester v. Bowen, 792 F.2d 129, 132 (11th Cir. 1986).

      The ALJ properly relied on the testimony, by interrogatory, of a vocational

expert who stated that an individual with the limitations included in the ALJ’s RFC

assessment would be able to engage in substantial gainful activity. Because that

RFC assessment was supported by substantial evidence, as explained in detail

above, the ALJ’s reliance on the testimony provided substantial evidence for his

determination at Step Five that Stacy could perform work in the national economy.

Lucas, 918 F.2d at 1573 n.2; Pendley, 767 F.2d at 1562.

      AFFIRMED.




                                          12